Name: 81/84/ECSC: Council Decision of 20 January 1981 appointing additional members of the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-03-05

 Avis juridique important|31981D008481/84/ECSC: Council Decision of 20 January 1981 appointing additional members of the Consultative Committee of the European Coal and Steel Community Official Journal L 058 , 05/03/1981 P. 0030 - 0030****( 1 ) SEE PAGE 28 OF THIS OFFICIAL JOURNAL . COUNCIL DECISION OF 20 JANUARY 1981 APPOINTING ADDITIONAL MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY ( 81/84/ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 18 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 24 MAY 1979 ON THE ACCESSION OF THE HELLENIC REPUBLIC TO THE EUROPEAN COAL AND STEEL COMMUNITY AND THE TREATY CONCERNING THE ACCESSION OF THE HELLENIC REPUBLIC TO THE EUROPEAN ECONOMIC COMMUNITY AND TO THE EUROPEAN ATOMIC ENERGY COMMUNITY , SIGNED ON 28 MAY 1979 , AND IN PARTICULAR ARTICLE 138 OF THE ACT ATTACHED THERETO , HAVING REGARD TO THE LISTS OF CANDIDATES SUBMITTED BY THE PRODUCERS ' AND WORKERS ' ORGANIZATIONS DESIGNATED BY THE COUNCIL IN ITS DECISION 81/83/ECSC OF 20 JANUARY 1981 ( 1 ), WHEREAS THE GOVERNMENT OF THE HELLENIC REPUBLIC HAS PUT FORWARD A CANDIDATE FOR THE SEAT TO BE ALLOCATED TO THE CONSUMERS AND DEALERS CATEGORY ; WHEREAS THE TERM OF OFFICE OF THE MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY HOLDING OFFICE AT THE TIME OF THE ACCESSION OF THE HELLENIC REPUBLIC EXPIRES ON 24 NOVEMBER 1982 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE FOLLOWING ARE HEREBY APPOINTED MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY FOR THE PERIOD FROM 20 JANUARY 1981 TO 24 NOVEMBER 1982 : PRODUCERS ' CATEGORY : ( STEEL SECTOR ) PROF . G . KOUTSOUMARIS WORKERS ' CATEGORY : MR CH . MARMAROPOULOS CONSUMERS ' AND DEALERS ' CATEGORY : MR N . SVORONOS DONE AT BRUSSELS , 20 JANUARY 1981 . FOR THE COUNCIL THE PRESIDENT CH . A . VAN DER KLAAUW